UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 22, 2011 USA TRUCK, INC. (Exact name of registrant as specified in its charter) Delaware (State or Other Jurisdiction of Incorporation) 0-19858 71-0556971 (Commission File Number) (I.R.S. Employer Identification No.) 3200 Industrial Park Road Van Buren, Arkansas (Address of Principal Executive Offices) (Zip Code) (479) 471-2500 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On August 22, 2011, the Registrant issued a news release announcing its expectations for the third quarter of 2011.A copy of the news release is furnished as an exhibit to this Form 8-K. Item 9.01 Financial Statements and Exhibits (d) Exhibits 99.1 News release issued by the Registrant on August 22, 2011. The information in Items 8.01 and 9.01 of this report and the exhibit hereto may contain “forward-looking statements” within the meaning of Section 27A of the Securities Act and Section 21E of the Exchange Act. Such statements are made based on the current beliefs and expectations of the Company’s management and are subject to significant risks and uncertainties.Actual results or events may differ from those anticipated by forward-looking statements.Please refer to the paragraph containing cautionary forward-looking language near the end of the attached press release and various disclosures by the Company in its press releases, stockholder reports, and filings with the Securities and Exchange Commission for information concerning risks, uncertainties, and other factors that may affect future results. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. USA Truck, Inc. (Registrant) Date: August 22, 2011 /s/ Clifton R. Beckham Clifton R. Beckham President and Chief Executive Officer Date: August 22, 2011 /s/ Darron R. Ming Darron R. Ming Executive Vice President and Chief Financial Officer INDEX TO EXHIBITS Exhibit Number Exhibit News release issued by the Registrant onAugust 22, 2011
